Citation Nr: 0804676	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an anxiety 
disorder or a schizoid personality disorder.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





REMAND

The veteran served on active duty from March 1, 1988, to 
March 11, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which found that new and 
material evidence had not been received sufficient to reopen 
a claim of service connection for an anxiety disorder or 
schizoid personality disorder.  

In a July 2004 decision, the Board denied the veteran's 
application to reopen a claim of service connection for an 
anxiety disorder or schizoid personality disorder and the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 2007 decision, the 
Court vacated the Board's July 2004 decision, and remanded 
the case to the Board for further action in accordance with 
the decision.  

The Court concluded that, among other things, the veteran 
argued in his appeal that he has an unadjudicated claim for 
depression pending before VA.  The Board notes that the 
veteran filed a claim for "depression and anxiety" in 
December 2000.  A claim of entitlement to service connection 
for an adjustment disorder with mixed emotional features, 
schizotypal personality disorder, and anxiety disorder had 
been denied in an October 1998 rating decision.  The RO 
subsequently readjudicated the veteran's claim in July 2001 
after passage of the Veterans Claims Assistance Act of 2000 
(VCAA) and denied entitlement to service connection for 
anxiety disorder and schizoid personality disorder.  
Consequently, a claim of entitlement to service connection 
for depression is referred to the agency of original 
jurisdiction for appropriate action.  

The Court remanded this case because of VA's failure to 
obtain the veteran's Social Security Administration (SSA) 
disability records.  The Board will therefore remand the 
veteran's case so that an attempt to obtain the SSA records 
can be made.  

Furthermore, during the pendency of the veteran's appeal the 
Court held in a separate case,  Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that VA must notify a claimant of the evidence 
and information that is necessary to reopen his or her claim 
and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Additionally, the veteran was not told of the 
criteria used to award disability ratings or the criteria for 
assigning an effective date as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Finally, the Board notes that the veteran submitted to the RO 
an explanation of why he missed a hearing scheduled for May 
2004.  This explanation was received at the RO while the case 
was before the Board.  Consequently, because this case must 
now be remanded for other reasons, the RO should give the 
veteran opportunity to appear for a re-scheduled hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 is completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 
2005).  Specifically, the 
originating agency must apprise the 
veteran of the requirement that, in 
accordance with 38 C.F.R. § 3.156, 
new and material evidence be 
received in order to reopen his 
previously denied anxiety disorder 
and schizotypal personality disorder 
claim.  He should be told of the 
bases for previous denials and 
consequently what is now required to 
reopen.  See Kent, supra.  He should 
also be instructed as to what is 
required to substantiate the 
underlying service connection claim.  
Id.

Also send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess, supra.

2.  Contact the SSA and obtain 
medical evidence and a copy of any 
disability decisions pertaining to 
the veteran.  A response from the 
SSA should be sought, even if no 
records are available.

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  
Allow the veteran opportunity to 
appear at a hearing before a 
decision review officer, if the 
veteran still desires to do so.

4.  After undertaking any additional 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
any benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

